PER CURIAM
In these consolidated criminal cases, both parties jointly request reconsideration of our prior opinion, State v. Conklin, 214 Or App 80, 162 P3d 364 (2007), noting that our dispositional paragraph failed to order a remand for resentencing in two of the three consolidated cases involved in this appeal. We modify the disposition of the case as follows in order to correct that oversight:
Reconsideration allowed; former opinion modified and adhered to as modified; former disposition withdrawn. In A127226 and A127635, convictions for violation of former ORS 475.999(1) (2003) vacated and remanded for entry of convictions for violation of ORS 475.840, and for resentencing. In A127272, conviction for violation of former ORS 475.999(1) (2003) vacated and remanded for entry of conviction for violation of ORS 475.840, and for resentencing; otherwise affirmed.